DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 2, “the system“ should be -- the arc detection system --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high voltage” in claim 1 line 1 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, high voltage is interpreted as any voltage.
Claims 2-13 are rejected for the same reasons as stated in claim 1 above.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolker (US 20160187407 A1).
Regarding claim 1, Kolker teaches an arc detection system (abstract, DC arc fault detection module) for an aircraft high voltage and direct current electrical circuit ([0054], high voltage DC aircraft electrical system), the arc detection system comprising: a sensor (i.e. sensors 214) (fig.7) (i.e. current transformer 268A, 268B) (fig.11A) configured to measure an analogue signal of high-frequency magnetic fields ([0066], each current transformer 268A, 268B is a toroidal transformer type current sensor) created by current pulses of the electrical signal flowing through the electrical circuit ([0066], measures the “high frequency” current of the associated DC line 204, 206 of high voltage DC supply 202), a signal conditioning block (e.g. CT signal conditioning module 270A-1 and ADC pin of microcontroller 222) (fig.11A) comprising an analogue to digital converter (i.e. ADC pin of microcontroller 222) (fig.11A) for converting the analogue signal measured by the sensor ([0069], 270A-1, which receives the analog output signal of current transformer 268A) into a conditioned signal ([0069], conditions (e.g. filters and amplifies) that signal for further processing) being a digital signal (implicit), a database (e.g. database comprising digital threshold control 286A-1) (fig.11A) comprising: a time threshold (i.e. threshold comparator 278A-1 and a timer circuit 280A-1) (fig.11A) ([0069], output of the threshold comparator 278A-1 has been high for at least a predetermined time), status signals (e.g. signal output from RF demodulator 276A-1) (fig.11A) of events occurring in aircraft normal operation procedures (implicit), a processing unit (i.e. microcontroller 222) (fig.11A) configured to receive: the conditioned signal measured by the sensor (e.g. signal at ADC pin) (fig.11A), the time threshold from the database (e.g. signal at GPIO pin) (fig.11A), and the status signals of events due to aircraft normal operation procedures from the database (implicit, as seen in fig.11A), the processing unit being configured to: calculate a statistical dispersion of the high-frequency magnetic fields of the current pulses in a time domain of the conditioned signals measured by the sensor ([0076], historical arc fault noise level data obtained by performing statistical analysis), calculate a threshold under no-arc conditions as a function of the statistical dispersion of the high-frequency magnetic fields of the current pulses of conditioned previous signals measured by the sensor ([0076], threshold comparators 92 and 278 set to an initial, default value that is based on statistical analysis of data), check if the statistical dispersion of the high-frequency magnetic fields of the current pulses of the conditioned signals measured by the sensor are above the threshold under no arc-conditions during the time threshold received from the database ([0075], based on the background noise estimations and statistical customer use/load current estimations made by microcontrollers), check from the database if any status signal of events due to normal operation procedures has been activated ([0075], continuously monitor background noise on AC LF and AC HF current channels and the DC LF and DC HF current channels), when the statistical dispersion of the high-frequency magnetic fields of the current pulses in the time domain of the conditioned signals measured by the sensor are above the threshold under no arc-conditions during the time threshold ([0076], threshold comparators 92 and 278 set to an initial, default value that is based on statistical analysis of data), and activate the operation of an electrical protection (e.g. separable contacts 210 and operating mechanism 212) (fig.7) of the aircraft electrical circuit ([0055], high voltage DC electrical system 200) if no status signal of events due to normal operation procedures has been activated and the statistical dispersion of the high-frequency magnetic fields of the current pulses in the time domain of the conditioned signals measured by the sensor are above the threshold under no arc-conditions during the time threshold ([0055], in response to detecting conditions indicative of a parallel arc fault thereon based on the measured parameters, cause the associated operating mechanism 212 to open the associated separable contacts 210).
Regarding claim 3, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the threshold under no arc- conditions is a dynamic threshold ([0070], the detection threshold of threshold comparator 278A-1 to be selectively adjusted and programmed by microcontroller 222).
Regarding claim 4, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 3, wherein the processing unit is configured to calculate a moving average of the statistical dispersion of the high- frequency magnetic fields of the current pulses of the conditioned previous signals measured by the sensor ([0076], In the non-limiting exemplary embodiment, this processing employs a moving average method).
Regarding claim 5, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 3, wherein the processing unit is configured to calculate a regression of the statistical dispersion of the high-frequency magnetic fields of the current pulses of the conditioned previous signals measured by the sensor ([0076], the analog signals from the DC LF and DC HF current channels thereof are periodically sampled and processed to create updated background noise information).
Regarding claim 6, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the processing unit is configured to divide the signal received from the sensor in different n frequency sub-bands (e.g. 20KHz band pass 272A-1, 150 KHz band pass 272A-2 etc).
Regarding claim 7, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 6, wherein the processing unit is configured to check if the statistical dispersion of the high-frequency magnetic fields of the current pulses of the conditioned signal measured by the sensor are above the threshold under no arc-conditions during the time threshold in at least a frequency sub-band ([0076], estimate background noise and thus establish the initial threshold levels) ([0076], the accuracy is further augmented by also requiring the presence of LF current and voltage signatures in order to declare an actual arc fault condition).
Regarding claim 9, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the sensor is an inductive loop sensor ([0066], each current transformer 268A, 268B is a toroidal transformer type current sensor).
Regarding claim 11, Kolker teaches The arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the database is configured to update over a useful life of the aircraft at least one of a time threshold status signals of events due to normal operation procedures ([0070], the detection threshold of threshold comparator 278A-1 to be selectively adjusted and programmed by microcontroller 222).
Regarding claim 12, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the database comprises a parameter and the processing unit is configured to check if the statistical dispersion of the high-frequency magnetic fields of the current pulses of the conditioned signals measured by the sensor are a parameter above the threshold under no arc-conditions during the time threshold received from the database ([0065], Threshold crossing detector 260A compares the analog voltage signal it receives to a predetermined threshold… threshold crossing point of the DC voltage can be precisely timed … When such an indication is received by microcontroller 222, it makes a DC LF voltage arc flag active).  
Regarding claim 13, the method is rejected for the same reasons as stated above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20160187407 A1), and further in view of Ohta (US 20090284265 A1).
Regarding claim 2, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the processing unit is configured to calculate from the conditioned signal measured by the sensor the statistical dispersion of the high-frequency magnetic fields of the current pulses in the time domain.
Kolker does not teach, by a standard deviation or a root mean square or a variance or power or energy of high frequency magnetic fields of the current pulses.
Ohta teaches in a similar field of endeavor of aircraft arc detection, that the statistical calculation is done by a variance or power of high frequency magnetic fields of the current pulses ([0043], degree of variance from power spectra).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the statistical calculation of variance or power of high frequency magnetic fields of the current pulses in Kolker, as taught by Ohta, as it provides the advantage of arc judgment before a thermal impact upon wires due to arc discharge reaches up to a high level at which smoking occurs or before cables remaining unprotected are burned out due to the occurrence of the arc discharge in a mode in which no overcurrent flows.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20160187407 A1).
Regarding claim 8, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, wherein the signal conditioning block comprises a filter configured to select a band of frequencies (e.g. 300 KHz band pass 272B-3) (fig.11A) from the signal measured by the sensor and configured to feed the processing unit (implicit, as seen in fig. 11A).
Kolker does not teach, frequencies ranging up to 50 MHz.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include frequency range up to 50 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequencies ranging up to 50 MHz to provide the advantage of robust arc detection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20160187407 A1), and further in view of Danesh (US 20130128396 A1).
Regarding claim 10, Kolker teaches the arc detection system for an aircraft high voltage and direct current electrical circuit, according to claim 1, configured to an aircraft ([0054], high voltage DC aircraft electrical system).
Kolker does not teach, wherein the arc detection system is configured to be integrated on a printed circuit board of a distribution box.
Danesh teaches in a similar field of endeavor of current measurement to provide arc fault protection, wherein a arc detection system ([0032], series arc fault detection; parallel arc fault detection) is configured to be integrated on a printed circuit board ([0032], PCB of the current measurement apparatus) of a distribution box ([0032], Plural current measurement apparatus may, for example, be installed in a distribution box).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the arc detection system configured to be integrated on a printed circuit board of a distribution box in Kolker, as taught by Danesh, as it provides the advantage of implementing the apparatus with smaller footprint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleege (US 5946179 A) teaches a toroidal transformer with air core for arcing fault sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/30/2022


	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839